Citation Nr: 0821850	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  97-34 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
laminectomy L5-S1, postoperative, with radiculopathy, 
currently rated 60 percent disabling.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or for being housebound 
and for loss of use of both lower extremities and loss of 
bowel and bladder control.

3.  Entitlement to specially adapted housing or special home 
adaptation grant.

4.  Entitlement to financial assistance from the Department 
of Veterans Affairs pursuant to 38 U.S.C.A. § 3902 for the 
purchase of an automobile or other conveyance, or of 
automotive adaptive equipment.

5.  Entitlement to basic eligibility for dependents' 
educational assistance under 38 U.S.C.A. § Chapter 35.

6.  Whether termination of the veteran's total disability 
rating based upon individual unemployability due to service-
connected disabilities (TDIU) was proper.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1976.

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

A July 1996 rating decision denied entitlement to an 
increased disability rating for laminectomy L5-S1, 
postoperative, with radiculopathy; entitlement to special 
monthly compensation based on the need for regular aid and 
attendance or for being housebound and for loss of use of 
both lower extremities and loss of bowel and bladder control; 
entitlement to specially adapted housing or special home 
adaptation grant; entitlement to financial assistance from 
the Department of Veterans Affairs pursuant to 38 U.S.C.A. 
§ 3902 for the purchase of an automobile or other conveyance, 
or of automotive adaptive equipment; and, entitlement to 
basic eligibility for dependents' educational assistance 
under 38 U.S.C.A. § Chapter 35.  The veteran testified at a 
RO hearing in December 1996 with regard to such issues.  Such 
issues were remanded by the Board in April 2004.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

A January 2007 rating decision discontinued entitlement to a 
total disability rating based upon individual unemployability 
due to service-connected disabilities (TDIU), effective April 
1, 2007.  A September 2007 rating decision continued such 
discontinuance of TDIU.  A notice of disagreement was filed 
in September 2007, a statement of the case was issued in 
November 2007, and a substantive appeal was received in April 
2008.


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as laminectomy L5-S1, postoperative, with 
radiculopathy, is productive of limitation of range of 
motion, but without objective findings of unfavorable 
ankylosis of the thoracolumbar spine, and no evidence of 
incapacitating episodes of at least 6 weeks during the past 
12 months.

2.  The veteran is able to perform the basic functions of 
self care and is not so helpless due to his service-connected 
disability as to be in need of the regular aid and attendance 
of another individual.

3.  The veteran is not substantially confined to his house 
due to service-connected disabilities, nor does he have a 
single service-connected disability ratable at 100 percent 
along with other unrelated disabilities, which combine to at 
least 60 percent.

4.  The veteran does not have a permanent and total service-
connected disability.

5.  The veteran's service-connected disability is not 
manifested by the loss, or loss of use, of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes or wheelchair.  

6.  The veteran is not entitled to compensation for a 
permanent and total disability due to blindness in both eyes 
with 5/200 visual acuity or less, or anatomical loss or loss 
of use of both hands.

7.  The veteran's service-connected disabilities have not 
resulted in loss or permanent loss of use of one or both 
feet, loss or permanent loss of use of one or both hands, 
permanent impairment of vision of both eyes, or ankylosis of 
one or both knees or one or both hips.

8.  The veteran's lumbar spine disability has not been rated 
as total and permanent.

9.  There is clear and convincing evidence that the veteran 
is capable of maintaining and following gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 60 percent for laminectomy L5-S1, postoperative, 
with radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic 
Code 5293 (effective through September 22, 2002), Diagnostic 
Codes 5285 - 5295 (effective through September 25, 2003), 
Diagnostic Code 5293 (effective from September 23, 2002 and 
reclassified as 5243 effective September 26, 2003), 
Diagnostic Codes 5235 - 5243 (effective September 26, 2003, 
including reclassification of Diagnostic Codes 5285 - 5295).

2.  The criteria for an award of special monthly compensation 
benefits based on the need for regular aid and attendance or 
by reason of being housebound have not been met.  38 U.S.C.A. 
§§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352(a) 
(2007).

3.  The criteria for assistance in acquiring specially 
adapted housing have not been met.  38 U.S.C.A. §§ 2101(a), 
5107 (West 2002); 38 C.F.R. § 3.809 (2007).

4.  The criteria for entitlement to a special home adaptation 
grant have not been met.  38 U.S.C.A. § 2101(b) (West 2002); 
38 C.F.R. § 3.809a (2007).

5.  The criteria for establishing eligibility for financial 
assistance in acquiring an automobile and adaptive equipment, 
or adaptive equipment only, have not been met.  38 U.S.C.A. 
§§ 3901, 3902, 5107 (West 2002); 38 C.F.R. § 3.808 (2007).

6.  The criteria for entitlement to DEA benefits under 
Chapter 35, Title 38, United States Code, are not met.  38 
U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021.

7.  The criteria for termination of TDIU, effective April 1, 
2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.105, 3.343, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board notes that there are specific procedural 
requirements pertaining to notice of termination of a TDIU 
which are discussed in detail in such subsection.

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, issues 1 through 5 
were adjudicated prior to enactment of the VCAA, in a July 
1996 rating decision.  Thereafter, in September 2004 and June 
2006 VCAA letters were issued to the veteran.  Collectively, 
the VCAA letters notified the veteran of what information and 
evidence is needed to substantiate these claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  These issues were 
remanded in April 2004 to ensure proper notice and assistance 
under the VCAA provisions, and the VCAA notices were issued 
thereafter.  The contents of these notices fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Although the present 
appeal involves an increased rating issue, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  
         
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but there has 
been no notice of the types of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the veteran letters in 
September 2004 and June 2006, which advised him of the 
evidence necessary to support his increased rating claim.  
Since the Board concludes below that the preponderance of the 
evidence is against an increased rating, any questions as to 
the appropriate effective date to be assigned are rendered 
moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's VA medical records are on file.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran underwent VA examinations in August 1995, 
September 1998, November 1998, and May 2007.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that 
the veteran was scheduled for VA examinations pertaining to 
his spine and claims pertaining to special monthly 
compensation; however, he failed to appear.  Specifically, he 
failed to appear for VA examinations pertaining to the spine 
scheduled in December 2004, March 2005, and December 2005, 
and failed to appear for a VA examination in May 2007 
pertaining to his claim for special monthly compensation and 
related claims thereto.  An August 2007 VA opinion was 
proffered pertaining to his claim for special monthly 
compensation and related claims thereto, in light of his 
failure to appear for the May 2007 VA examination.  When a 
veteran fails without good cause to report for a necessary VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(b).  While VA has a duty to 
assist the veteran in the development of his claim, the 
veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board notes that a 
March 1999 VA Report of Contact reflects the veteran's 
contention that he had cancer and did not wish to appear for 
further examinations.  The Board notes that VA outpatient 
treatment records on file do not reflect a diagnosis of 
cancer.  The veteran has otherwise not offered an explanation 
as to why he failed to appear for the scheduled VA 
examinations.  The consequence in this case of the veteran's 
failure without good cause to report for the VA examination 
is that his disability and other claims must be rated on the 
basis of the other relevant evidence on file.  38 C.F.R. § 
3.655(b).  The Board concludes that VA has no remaining duty 
under the VCAA to provide medical examinations in conjunction 
with the veteran's claims.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Increased disability rating:  lumbar spine

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007) the Court extended 
the "staged" rating doctrine to cases also involving the 
more traditional claim for an increased rating where the 
veteran is not appealing his initial evaluation but, instead, 
requesting a higher rating for an already established 
service-connected disability.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as 
follows:

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a maximum schedular rating of 40 
percent for severe limitation of motion. 

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral strain is Diagnostic Code 5237.  Intervertebral 
disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
lumbar spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis;

3)  40 percent -- Forward flexion of the thoracolumbar spine 
is 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

4)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

5)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following:  
difficulty walking because of a limited line of vision; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; or neurologic 
symptoms due to nerve root stretching.  Fixation of a spinal 
segment in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

By way of procedural history, service connection is in effect 
for laminectomy L5-S1, postoperative, with residual 
radiculopathy (hereinafter "lumbar spine disability"), 
rated 40 percent disabling effective March 1976, and 60 
percent disabling, effective December 1992.  The Board notes 
that the 60 percent disability rating was assigned pursuant 
to the "old" rating criteria under Diagnostic Code 5293.  
As noted, the July 1996 rating decision denied entitlement to 
a disability rating in excess of 60 percent for his service-
connected lumbar spine disability.  As will be discussed in 
detail below, the medical evidence of record does not support 
a finding that a disability rating in excess of 60 percent is 
warranted under either the "old" or "new" spine criteria.  

The Board notes review and consideration of the entirety of 
the medical evidence of record, to include VA examinations 
conducted in August 1995, September 1998, and November 1998, 
and May 2007, hearing testimony, and VA outpatient treatment 
records.  

Initially, the Board notes that the veteran is in receipt of 
the maximum schedular rating under the criteria in effect 
prior to September 26, 2003, specifically Diagnostic Code 
5292, limitation of motion of the lumbar spine; Diagnostic 
Code 5295, lumbosacral strain; and, Diagnostic Code 5293, 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295; see Grantham v. Brown, 114 
F. 3d 1156, 1158 (Fed. Cir. 1997).  As noted, the 60 percent 
disability rating was assigned pursuant to Diagnostic Code 
5293, which is the maximum assignable rating under such 
diagnostic code.  See id.

With regard to the criteria in effect from September 23, 
2002, the Board notes that the veteran is already in receipt 
of the highest rating assignable for rating intervertebral 
disc syndrome based on incapacitating episodes, and in any 
event the medical evidence of record does not reflect the 
incurrence of incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  See id.  
Specifically, the May 2007 VA examiner stated that there have 
been no incapacitating episodes in the last 12 months as he 
has not received medical care or been under the care of a 
medical provider over the last 12 month period.  He was 
released from VA primary care more than two years ago and has 
not been followed in the private sector.  The veteran 
subjectively reported 50 non-incapacitating episodes, 
reported that he puts himself to bed and will stay in bed 
from 2 days to 4-5 days.

Under the general rating formula for diseases of the spine, 
in effect September 26, 2003, a disability rating in excess 
of 60 percent is also not warranted.  Specifically, a 100 
percent disability rating contemplates unfavorable ankylosis 
of the entire spine, which has not been shown by the medical 
evidence of record.  

The new regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the new regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  It is not disputed that the veteran 
has pain on motion, but the Board finds that the currently 
assigned 60 percent disability rating adequately compensates 
him for his pain and functional loss in this case.

With regard to the evaluation of objective neurologic 
abnormalities, the Board acknowledges the veteran's 
complaints of urinary and fecal incontinence; however, to 
date no examiner has opined that such symptomatology is 
associated with his lumbar spine disability.  Based on the 
record as it now stands, there is no persuasive evidence of 
any neurologic manifestations associated with the lumbar 
spine disability which require separate compensable ratings.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected lumbar spine disability by itself 
has resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  Additionally, the objective evidence 
does not reflect frequent periods of hospitalization due to 
the low back disability.  Accordingly, the Board finds that 
the impairment resulting from the veteran's spine disorder is 
appropriately compensated by the currently assigned schedular 
rating and 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 60 percent is 
not warranted for the veteran's service-connected lumbar 
spine disability.  Accordingly, the benefit sought on appeal 
is denied.

II.  SMC

The veteran seeks entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person or on the basis of being housebound.  In that 
regard, compensation at the aid and attendance rate is 
payable when the veteran, due to service-connected 
disability, has suffered the anatomical loss or loss of use 
of both legs at a level, or with complications, preventing 
natural knee action with prostheses in place, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  

"Bedridden" will be a proper basis for the determination, 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent, without resort to individual unemployability, 
and, in addition:  (1) has a service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability, and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a result of his or her service-connected disabilities to 
his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Service connection is in effect for lumbar spine disability, 
rated 60 percent disabling.  Thus, he does not have a single 
service-connected disability rated as 100 percent disabling.  
Thus, the Board will determine whether the veteran is in need 
of aid or attendance, or is permanently housebound by reason 
of his service-connected disability.

In August 1995, the veteran underwent an Aid and Attendance 
Housebound VA examination.  The examiner acknowledged his 
lumbar spine disability, and also noted that he was claiming 
loss of both legs and loss of bowel and bladder control.  He 
reported that he has been losing most of the feeling below 
his waist for the past 6 to 8 months.  He reported an 
inability to walk without support of a walker.  He reported 
that on two or three occasions he has been incontinent of 
stool and on four or five occasions during the past three 
months, he has been incontinent of urinary bladder.  He was 
brought to the hospital by automobile by his brother, from 
the apartment where he lives with his fiancée.  His 
complaints were of numbness in the lower part of his body, 
pain in his back and legs, and sometimes incontinence of 
stool and urine.  He was unable to stand without support.  He 
reported being able to feed himself, and dress himself, 
except for putting on his pants and shoes.  He can bathe 
himself once he gets into the bathtub with difficulty.  He 
shaves himself, can use the toilet.  He claims he can only 
walk using the walker, and ambulates using a wheelchair.  (An 
August 1995 VA orthopedic examiner acknowledged that he was 
using a borrowed wheelchair, as he did not bring his.  He 
wore wheelchair gloves, but they were not worn.)  The Aid and 
Attendance Housebound noted the veteran's complaints of 
occasional dizziness, and that his balance is poor.  His 
memory is fair.  He spends most of the time in bed.  He 
watches television most of the day, listens to the radio, 
plays cards with his fiancée, and occasionally reads a 
magazine or newspaper.  He can only walk short distances 
using a walker.  He only leaves home when taken by his 
brother since he and his fiancée do not have a car.  His 
brother usually takes him for medical care or to the bank as 
needed.  

In August 1998, the veteran underwent two separate VA 
examinations, although they were not specifically aid and 
attendance VA examinations.  At both examinations, he arrived 
in a wheelchair, and was able to stand, albeit poorly, with 
one hand on the examining table and with the examiner 
supporting him.  He was able to lift himself from the 
wheelchair to an examining table.  

A June 1999 RO Report of Contact reflects that the veteran 
was incarcerated for violation of his probation.  Such report 
and other documentation reflects that he was incarcerated 
from May 28, 1999, through October 4, 1999.  The Report of 
Contact also reflects that the veteran may not be as disabled 
as he reports to the Dallas VAMC.  He has worked at a club 
and he was employed as a cook.  Additionally, several times 
he has pawned his wheelchair, which was issued by the Dallas 
VAMC.

A May 2003 Report of Contact reflects that VA called the 
veteran to schedule a VA examination, and the veteran 
reported that he had cancer and did not wish to have an 
examination at the present time or in the future.

The evidence of record reflects that the veteran served a 10 
month sentence from August 9, 2003, to March 11, 2004, for 
forgery of a financial instrument. 

VA outpatient treatment records reflect that the veteran was 
admitted for detoxification related to the use of crack 
cocaine in April 2006, and in June 2006.  During his June 
admittance, he reported spending between $500-$600 per day 
for the previous 2 to 3 months on crack cocaine.  He has used 
for a total of 26-27 years, with periods of sobriety.  The VA 
outpatient treatment records reflect that while he arrived in 
a wheelchair, his mobility was independent, and he did not 
require any special accommodation due to his lumbar spine 
disability.

In May 2007, the veteran attended a VA spine examination.  He 
arrived in a wheelchair to the examination but was able to 
self transfer from wheelchair to examining table and walk 
slowly in the examination room, while holding onto the 
wheelchair, and then self transfer back to the chair.  He 
reported that he cannot get up on his own.  He reported that 
his wheelchair disappeared while he was in rehabilitation, 
and his walker is broken so he uses two crutches for 
ambulation.  The examiner noted that the veteran seemed 
capable to manage his activities of daily living without 
assistance of another person and use of assistive devices.  
The examiner stated that the veteran is not bedridden and 
resides in a motel with his niece.  

As discussed hereinabove, in May 2007 the veteran failed to 
appear for a VA special monthly compensation examination; 
however, upon review of the claims folder the VA examiner 
offered an opinion in August 2007 with regard to his claim 
for special monthly compensation and related claims thereto.  
The examiner opined that a veteran should be properly 
medically managed and the veteran has refused to continue 
medical treatment, let alone show up for VA examinations, as 
per his statements and medical record documentation.  It 
would be difficult to determine whether the veteran is 
eligible for adapted housing, automobile/adaptive equipment 
benefits if he is unwilling to put forward the effort to see 
and follow medical treatment and/or advice.  It would be 
difficult to determine his need for these benefits when he 
has not reached treatment goal concerning his service-
connected condition.

After reviewing the claims file, the Board must conclude that 
the criteria for aid and attendance benefits are not met.  
The evidence of records shows that the veteran is not a 
patient in a nursing home due to mental or physical 
incapacity, nor is he helpless or blind, or so nearly 
helpless and blind as to need the aid and assistance of 
another person.  Moreover, the veteran does not establish a 
factual need for aid and attendance due to service-connected 
disabilities.  Although it is clear that the veteran's 
service-connected lumbar spine disability is severely 
disabling at times, the evidence of record does not reflect 
that he is unable to manage on his own, or that he is unable 
to mobilize.  

At the August 1995 VA examination, the veteran reported an 
inability to walk without a walker and reported staying 
mostly confined to his home and only leaving the house when 
transported by his brother due to not having a car.  Even if 
he does spend the majority of the time at home, he reported 
being able to read, watch television, and play cards.  
Moreover, he reported being able to feed himself, dress 
himself, shave, and use the toilet.  Likewise, the May 2007 
VA examiner opined that the veteran could manage on his own 
without assistance of another person or without assistive 
devices, and was not bedridden.  

While acknowledging the veteran's contentions pertaining to 
his service-connected disability, it is clear that he does 
not require the constant aid and attention of another 
individual to attend to his daily needs.  Moreover, the 
evidence of record is in dispute with his contentions 
documented in the August 1995 examination.  As detailed, a 
Report of Contact reflects that he may have been employed as 
a cook at one point, he has been incarcerated on two 
occasions for months at a time, and he has also attended VA 
detoxification on at least two occasions due to his lengthy 
use of crack cocaine.  Thus, it is clear that while the 
veteran claims that he is housebound, he has been housed at 
other facilities due to his illicit activities, and the 
records do not reflect that any special accommodations were 
made for aid and attendance during such stays.  

Otherwise, the evidence of record does not reflect objective 
evidence that the veteran is in need of aid and attendance, 
as he has failed to report for VA examinations.  Although it 
is apparent that his service-connected lumbar spine 
disability has an effect on his physical capabilities, it 
appears that his problems are exacerbated by his addiction to 
crack cocaine, problems with the law, and other disabilities 
such as hypertension and hepatitis C.  Thus, it is not 
established that his service-connected disability renders him 
unable to attend to the needs of daily living without the 
regular aid and assistance of another person.  Accordingly, 
the Board concludes that the requirements for special monthly 
compensation based upon the need for regular aid and 
attendance of another person have not been met.

The Board has also given consideration as to whether the 
veteran is housebound.  38 C.F.R. § 3.351(d).  However, the 
preponderance of the evidence is against a finding that the 
criteria for housebound benefits have been met.  As 
discussed, there is no evidence to indicate that the veteran 
is housebound.  He is not substantially confined, as a result 
of his service-connected disability, to his dwelling and the 
immediate premises, nor is he institutionalized due to his 
service-connected disability.  It is clear that he is not 
permanently bedridden or housebound, as he has occupied some 
of his time buying and using crack cocaine and participating 
in illicit activities.  As discussed hereinabove, he has been 
housed in other facilities, unrelated to his lumbar spine 
disability, and the evidence does not reflect that special 
accommodations were made.

In closing, the Board acknowledges the severity of the 
veteran's lumbar spine disability.  However, the 
preponderance of the evidence now of record is against a 
finding that the regulatory criteria for entitlement to 
special monthly compensation have been met.  The veteran may 
always advance another claim for special monthly compensation 
should his service-connected disability increase in the 
future. 

III.  Specially adapted housing or special home adaptation 
grant

To warrant the issuance of a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must establish permanent and total service-connected 
disability due to:  1) the loss, or loss of use, of both 
lower extremities such as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair; or 2) 
blindness in both eyes, having only light perception, plus 
the loss of use of one lower extremity; or 3) the loss, or 
loss of use, of one lower extremity together with the 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair; 
or 4) the loss, or loss of use, of one lower extremity 
together with the loss, or loss of use, one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 
3.809.  The term "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d).

Initially, the Board notes that it is clear that the 
veteran's service-connected lumbar spine disability does 
cause him significant difficulties.  The evidence of record 
reflects that the veteran has arrived to VA examinations and 
was admitted to the VA Medical Center for detoxification in a 
wheelchair.  Thus is clear that the veteran does at times 
employ the use of a wheelchair, walker or crutches due to his 
service-connected lumbar spine disability.  Due to the 
veteran's failure to appear for scheduled VA examinations, as 
the August 2007 VA examiner opined it would be difficult to 
assess whether he is eligible for adapted housing if he is 
unwilling to put forward the effort to see and follow medical 
treatment and/or advice.  Thus, due to the veteran's failure 
to participate in the process in assessing his need for any 
specially adapted housing, the Board is unable to conclude 
that he has loss of the use of his lower extremities and is 
precluded from locomotion without the aid of crutches, a 
cane, or wheelchair.

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; and had 
not previously received assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a); and (b) the 
veteran is entitled to compensation for permanent and total 
disability which is (1) due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands.  This assistance will not 
be available to any veteran more than once.  38 U.S.C.A. § 
2101(b); 38 C.F.R. § 3.809a.

Here, the veteran's service-connected disability is due to a 
lumbar spine disability.  The veteran has not asserted, nor 
do the records show, service-connected blindness in both eyes 
with 5/200 visual acuity or less, or service-connected 
anatomical loss or loss of use of both hands.

The veteran does not meet any of the criteria in 38 U.S.C.A. 
§ 2101(b) and 38 C.F.R. § 3.809a.  He is not permanently and 
totally disabled due to blindness or loss of use of the 
hands, and does not allege otherwise.

IV.  Financial assistance pursuant to 38 U.S.C.A. § 3902 for 
the purchase of an automobile or other conveyance, or of 
automotive adaptive equipment

The veteran is seeking entitlement to a certificate of 
eligibility for financial assistance in the purchase of 
automobile and adaptive equipment, or for adaptive equipment 
only.  A certification of eligibility for financial 
assistance in the purchase of one automobile and of basic 
entitlement to necessary adaptive equipment will be made 
where the claimant meets the requirements of paragraphs (a), 
(b) and (c) of 38 C.F.R. § 3.808.  The claimant must have had 
active military, naval or air service.  38 C.F.R. § 3.808(a).  
One of the following must exist and be the result of a 
disease or injury incurred in or aggravated during active 
military, naval or air service: (i) loss or permanent loss of 
use of one or both feet; (ii) loss or permanent loss of use 
of one or both hands; (iii) permanent impairment of vision of 
both eyes: central visual acuity of 20/200 or less in the 
better eye, with corrective glasses, or central visual acuity 
of more than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye; and (iv) for adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips.  38 C.F.R. § 3.808(b).  A specific 
application for financial assistance in purchasing a 
conveyance is required, and must contain a certification by 
the claimant that only persons properly licensed will operate 
the conveyance.  38 C.F.R. § 3.808(c). 

Loss of use of a hand or foot is defined as no effective 
function remaining other than that which would be equally 
well served by an amputation stump at the site of election 
below the elbow or knee with use of a suitable prosthetic 
appliance. 
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2)(i).

In the instant matter, the veteran claims that that an 
automobile adaptive device is needed due to his lumbar spine 
disability, thus the Board must consider whether the 
veteran's service-connected lumbar spine disability has 
resulted in the permanent loss of use of either foot under 38 
C.F.R. § 3.808(b)(1)(i).  Based on a complete review of the 
medical evidence, the Board cannot find that the veteran's 
service-connected lumbar spine disability has resulted in 
loss or permanent loss of use of either the foot or leg.  As 
detailed, the veteran has failed to appear for VA 
examinations, and the August 2007 VA examiner stated that it 
would be difficult to determine whether the veteran is 
eligible for automobile/adaptive equipment benefits if he is 
unwilling to put forward the effort to see and follow medical 
treatment and/or advice.  The examiner also stated that it 
would be difficult to determine the veteran's need for these 
benefits when he has not reached treatment goal concerning 
his service-connected condition.

Likewise, with regard to entitlement to adaptive equipment, 
such a finding is impossible to make based on the lack of the 
veteran's participation in the process, thus the Board is 
unable to determine whether adaptive equipment is deemed 
necessary for the veteran's license and safe operation of a 
vehicle under 38 C.F.R. § 3.808(b)(1)(iv).  

In conclusion, based on the above analysis, the veteran's 
claim of entitlement to a certificate of eligibility for 
financial assistance in the purchase of automobile and 
adaptive equipment, or for adaptive equipment only must be 
denied.  

V.  DEA

Educational assistance is available to a child or spouse of a 
veteran who, in the context of this issue on appeal, has a 
total disability permanent in nature resulting from a 
service-connected disability.  38 U.S.C.A. §§ 3500, 
3501(a)(1); 38 C.F.R. §§ 3.807, 21.3020, 21.3021.  As 
detailed, service connection is in effect for a lumbar spine 
disability rated 60 percent disabling, and a TDIU has been 
terminated.  The evidence of record does not reflect that the 
veteran has a disability evaluated as total and permanent in 
nature.  For that reason alone, entitlement to Dependents' 
Educational Assistance is not warranted.  

VI.  Propriety of termination of TDIU

A total disability rating for compensation purposes is 
assigned on the basis of individual unemployability when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one such 
disability, it must be rated at 60 percent or more; if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional 
disability must bring the combined rating to 70 percent or 
more.  Id.  In addition, TDIU may be awarded on an extra-
schedular basis if a veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), but 
is still unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).

In this case, service connection is in effect for laminectomy 
L5-S1, postoperative, with residual radiculopathy, rated 40 
percent disabling effective March 19, 1976, and per a 
September 1994 rating decision, a 60 percent disability 
rating was assigned effective December 30, 1992.  With a 
single rating of 60 percent, the veteran meets the criteria 
for consideration under 38 C.F.R. § 4.16.  Per such September 
1994 rating decision, the RO granted a TDIU, effective 
December 30, 1992.  

A total disability, however, may or may not be permanent.  
Permanence of total disability exists when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  Diseases and injuries of long standing 
which are actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. § 
3.340.

When reducing an award of TDIU, the provisions of 38 C.F.R. § 
3.105(e) are for application.  38 C.F.R. § 3.343(c)(1).  
However, in such a determination, actual employability must 
be established by clear and convincing evidence.  Id.

The Board notes that the procedural requirements for notice 
of reduction or termination of a disability rating were met 
in this case.  See 38 C.F.R. § 3.105(e).  The provisions of 
38 C.F.R. § 3.105(e) allows for the reduction in evaluation 
of a service-connected disability when warranted by the 
evidence but only after following certain procedural 
guidelines.  First, there must be a rating action proposing 
the reduction, and giving the veteran 60 days to submit 
additional evidence and request a predetermination hearing.  
If a hearing is not requested, and reduction is still 
warranted, a rating action will be taken to effectuate the 
reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date 
of the reduction will be the last day of the month in which a 
60-day period from the date of notice to the veteran of the 
final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

The veteran was notified of the RO's intent to discontinue 
the TDIU by letter dated in September 2006.  He was notified 
that he could tell VA if he intended to report for a VA 
examination, he was offered an opportunity to attend a pre-
determination hearing, and given more than 60 days in which 
to present additional evidence.  38 C.F.R. §§ 3.105(e), (i).  
Further, the reduction, which was made effective April 1, 
2007, was done so no sooner than permitted by current law and 
regulations ("the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final action expires").  38 C.F.R. § 3.105(e).  As such, the 
RO complied with all of the requirements under 38 C.F.R. § 
3.105(e).

Also, as will be discussed in detail below, the Board finds 
that there is clear and convincing evidence that the veteran 
is actually employable.  38 C.F.R. § 3.343(c)(1).

In this regard, the veteran's TDIU rating was in effect for 
over 14 years at the time it was terminated, effective from 
April 1, 2007.  The requirements for a reduction in the 
evaluation for disabilities in effect for five years or more 
are set forth at 38 C.F.R. § 3.344(a) and (b), which require 
that only evidence of sustained material improvement under 
the ordinary conditions of life, as shown by full and 
complete examinations, can justify a reduction; these 
provisions prohibit a reduction on the basis of a single 
examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 
(1995).

As detailed, a 60 percent disability rating under the "old" 
spine criteria and TDIU was established per a September 1994 
rating decision, in consideration of an August 1994 VA 
examination and RO hearing testimony.  

The veteran testified at a June 1994 hearing that he 
experiences radiating pain and numbness as well as muscle 
spasm in the lumbar spine.  He testified that he last worked 
full time two years prior remodeling apartment complexes.  VA 
outpatient treatment records reflect severe limitation of 
motion and ambulation with a walker.  

The August 1994 examination report reflected that the veteran 
was using a walker, and was complaining of pain and numbness 
in the legs.  He reported being afraid to move because he was 
afraid that his leg would go numb.  The examiner coaxed him 
to perform some range of motion studies but he refused to 
move because of pain.  He was able to sit down and get up 
without too much problem apparently.  He rotated the back 
about 5 degrees each direction.  He lateral flexed the back 
about 2 degrees in either direction.  He refused to bend 
forward or backward.  The examiner opined that there was a 
subjective overlay to his problem.  The examiner diagnosed 
history of L5-S1 laminectomy with residual problems and 
whether or not this is radiculopathy was impossible to say.  
The RO determined that based on such evidence, the veteran's 
lumbar spine disability met the 60 percent criteria under 
Diagnostic Code 5293, intervertebral disc syndrome, and 
determined that he met the schedular criteria for TDIU and 
that his service-connected disability preventing him from 
securing and maintaining gainful employment.  

The Board notes that at the time of the completion of such 
rating decision, a February 1993 VA opinion was of record 
that while the veteran complained of disabling low back pain, 
a MRI was normal and there were no objective signs on 
physical examination.  The examiner opined that he could be 
employed in any light or sedentary work.

In August 1995, the veteran underwent a VA examination in 
which the impression was postoperative status, lumbar 
laminectomy, and the examiner noted that an organic reason 
could not be found as to why the veteran's lower extremities 
were giving way, or why he was using a wheelchair.  
Thereafter, he underwent an August 1995 VA neurology 
examination, and the examiner diagnosed history of back 
injury in 1975 resulting in compression fracture of L5 and S1 
with subsequent surgery, and lower extremity weakness for 
which he was confined to a wheelchair although at his own 
home he is able to make a few steps around with the help of a 
walker.

In September 1998, the veteran underwent a VA examination and 
upon examination the examiner noted that a diagnosis of 
radiculopathy had been rendered secondary to service-
connected laminectomy; however, the examiner was uncertain 
why this would wait nearly 20 years to have its onset.  The 
examiner noted inconsistencies in the findings on physical 
examination with physiological reflexes and no abnormal 
reflexes and what was good anal sphincter tone.  There was no 
visible atrophy.  The examiner stated that the veteran could 
have a very serious problem, but one would have to have some 
degree of reservation about how well his problems have been 
proved up.  

In November 1998, the veteran underwent another VA 
examination.  Upon physical examination, the examiner 
diagnosed spastic paraparesis bordering on paraplegia from 
the waist down; status post lumbosacral disc surgery 1975; 
possible arachnoiditis lumbosacral involving the region of 
the cauda equine of the spine; and, gross dysfunction of the 
lower spinal cord and cauda equine.  The examiner was unable 
to explain the inconsistencies in the veteran's examination.  
Lumbar disc disease is not seen often where one cannot 
actively or passively flex the hips sometimes even hyper-
flexing them.  One of the most standard methods of self-
treatment for lumbosacral disc disease and for radiculitis 
which often accompanies it if the disc protrudes is forceful 
hyper-flexion of the hips.  He could not tolerate even 15 or 
20 percent flexion of either hip.  The response is one of a 
hypersensitivity type or even a causalgia like state 
involving the lower spinal cord or the cauda equine.  This 
type of picture would be associated with some form of 
arachnoiditis.

As discussed, the evidence of record reflects that the 
veteran was incarcerated from May to October 1999 for 
violation of his probation.  There was also a report that he 
had been employed as a cook, and had pawned his VA issued 
wheelchair.  As noted, he served a 10 month sentence from 
August 9, 2003, to March 11, 2004, for forgery of a financial 
instrument.  As detailed, he failed to appear for VA 
examinations pertaining to the spine in December 2004, March 
2005, December 2005, and May 2007.  On two occasions in April 
and June 2006 he underwent detoxification at the VAMC.  
Records reflect that he was spending $500-$600 per day for 
the previous 2 to 3 months on crack cocaine.  

In May 2007, the veteran attended a VA spine examination.  
The examiner noted that there was no objective clinical 
evidence to support the veteran's pertinent complaints, and 
that there was a psychogenic component to the veteran's 
reports of back pain.  The examiner opined that the veteran's 
disc disease is neither severe with intermittent relief or 
pronounced with little intermittent relief.  The examiner 
opined that the veteran's disc disease is moderate with 
intermittent relief.  Waddell's testing was positive 
suggesting a psychogenic component to his back pain.  On 
examination of the thoracolumbar spine, ankylosis was 
detected, but no unfavorable ankylosis.  Flexion was from 15 
degrees to 35 degrees with pain.  

In August 2007 a VA examiner reviewed the veteran's medical 
records and offered an opinion with regard to the veteran's 
employability.  The examiner opined that the veteran's lumbar 
spine disability imposes a mild to moderate impairment in his 
ability to maintain sedentary employment.  He could maintain 
a sedentary employment in light of his service-connected 
condition.  His non-service connected conditions include 
hepatitis C, hypertension, and illegal drug abuse, and he is 
further limited by his past and quite possibly current 
illegal drug use.  It has been well documented that he was 
using hundreds of dollars a day of illegal drugs and the 
examiner imagined that this far exceeds his VA compensation 
check funds.  He has been capable of obtaining these funds in 
the past to support his habit.  There are no other 
nonservice-connected conditions that limit his ability to 
function in his normal occupational environment of 
remodeling.  

Initially, the Board notes that the veteran is still in 
receipt of a 60 percent evaluation for his service-connected 
lumbar spine disability under the "old" criteria.  While 
the Board notes that such disability rating will not be 
reduced, in light of the May 2007 VA examination objective 
findings, if such disability was reviewed under the "new" 
criteria, the highest assignable rating would likely be a 40 
percent disability rating under the general rating formula, 
in light of favorable ankylosis of the thoracolumbar spine.  
See 4.71a, General Rating Formula for Diseases and Injuries 
of the Spine, Diagnostic Codes 5235 - 5243 (effective 
September 26, 2003).  In light of the May 2007 VA examination 
findings and opinion of the examiner, and opinion of the 
August 2007 examiner, it clear that the veteran's lumbar 
spine disability has improved since the August 1994 
examination, and the veteran has been less than 
straightforward as to symptomatology related to his lumbar 
spine disability and any effect on his employability.

It is clear that based on the most probative evidence of 
record the discontinuance of the TDIU was proper.  While the 
evidence does not reflect that the veteran has been employed 
for many years, the evidence of record contains objective 
medical evidence that the veteran's lumbar spine disability 
has improved and that he is capable of maintaining sedentary 
employment.

As there is clear and convincing evidence that the veteran 
can maintain sedentary employment, termination of the award 
of TDIU effective April 1, 2007, was warranted.


ORDER

Entitlement to a disability rating in excess of 60 percent 
for laminectomy L5-S1, postoperative, with radiculopathy, is 
denied.  

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or for being housebound and 
for loss of use of both lower extremities and loss of bowel 
and bladder control is denied.  

Entitlement to specially adapted housing or special home 
adaptation grant is denied.  

Entitlement to VA financial assistance pursuant to 
38 U.S.C.A. § 3902 for the purchase of an automobile or other 
conveyance, or of automotive adaptive equipment is denied.




Entitlement to basic eligibility for dependents' educational 
assistance under 38 U.S.C.A. § Chapter 35 is denied. 

The termination of the veteran's total disability rating 
based upon individual unemployability due to service-
connected disabilities (TDIU) was proper; the appeal is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


